Citation Nr: 9915922	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  97-17 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

Entitlement to service connection for a heart murmur.

Entitlement to service connection for the extraction of 
teeth.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from April 1955 to April 
1959.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1997 rating decision of the VA RO that denied 
service connection for a heart murmur and extraction of 
teeth.  

The appeal also initially included issues of entitlement to 
service connection for hypertension and atrial arrhythmias.  
But the veteran withdrew his appeal of such issues at a June 
1997 RO hearing, and thus such issues are not before the 
Board.


FINDINGS OF FACT

1.  The veteran has not submitted competent evidence to show 
a plausible claim for service connection for a heart murmur.

2.  The veteran has not submitted competent evidence to show 
a plausible claim for service connection for extraction of 
teeth.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a heart 
murmur is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The veteran's claim for service connection for extraction 
of teeth is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran served on active duty in the Navy from April 1955 
to April 1959.

On the medical history portion of the veteran's April 1955 
service entrance examination, he reported that he had had 
severe tooth or gum trouble, and indicated that he had had 
teeth pulled within the last 5 years.  His  initial service 
dental examination noted he was missing 9 teeth, had 7 non-
vital teeth, and the remaining teeth were diseased; it was 
noted he would need full upper and lower dentures.  He had 
extraction of approximately half his remaining teeth in early 
May 1955, and the rest were extracted in July 1955.  He was 
then fitted with full upper and lower dentures.  No heart 
abnormalities were noted in service.  The April 1959 service 
separation examination noted a normal heart.  

On an April 1962 report of medical history, while the veteran 
was in the Naval Reserve, he reported that he had a slight 
heart murmur.

In October 1996 the veteran filed a claim for service 
connection for a heart murmur and tooth extractions.  He said 
his teeth were extracted during boot camp and a heart murmur 
was noted at his service separation examination.  He reported 
post-service treatment for heart problems beginning in 1992. 

Private medical records from Drs. Stephen Brady and John 
Daugherty, and the Lewis-Gale Clinic, show medical treatment 
for various conditions beginning in 1980.  A physical 
examination by Dr. Daugherty in September 1981 (in connection 
with complaints of abdominal pain) noted no heart murmurs or 
gallops.  Subsequent medical records from Dr. Daugherty in 
the 1980's also note no abnormal heart findings.  In July 
1990 Dr. Daugherty saw the veteran for complaints of 
shortness of breath over the last week or so.  An EKG was 
remarkable for prominent T-waves and tachycardia.  On an 
August 1990 follow-up visit, it was reported that the 
tachycardia had resolved on medication and that the veteran 
had hypercholesterolemia.  The veteran had chest symptoms in 
July 1992, and was evaluated for possible ischemic heart 
disease.  He was referred to Dr. Brady, a cardiologist, for a 
consultation in July 1992, and Dr. Brady noted that the 
veteran had an unremarkable medical history until the last 
several months when he began to notice a rapid heart beat.  
Dr. Brady concluded that the veteran had 3 problems: 
arrhythmia; a heart murmur which was most likely aortic 
sclerosis with mild calcification of the valve or possibly a 
bicuspid valve; and chest tightness.  In August 1992 the 
veteran underwent further cardiac studies which showed severe 
ischemia, and later that month he underwent angioplasty for 
coronary artery disease.  Subsequent private medical records, 
dated to 1996, show treatment for heart problems, and 
diagnoses included coronary artery disease, hypertension, 
atrial arrhythmia, and hyperlipidemia.  At times no heart 
murmur was noted; at other times a systolic ejection murmur 
was noted.

At a November 1996 VA examination, the veteran reported a 
history of a heart murmur being noted at his service 
separation examination, and post-service treatment for heart 
problems since 1992.  Following the current examination, a 
systolic cardiac murmur was diagnosed.

Later private medical records show continuing treatment for 
heart disease in 1997, incluing another angioplasty.

At a hearing at the RO in June 1997, the veteran testified 
that a corpsman noticed a heart murmur when he was being 
examined for service separation in 1959, but no notation of a 
heart murmur was made at that time.  He said a heart murmur 
was noted at an employment physical, shortly after service, 
but records of such were no longer available.  He said that 
he was first treated for a heart condition in 1992 by Dr. 
Brady.  The veteran recounted how teeth were extracted in 
service and he was then given dentures.  He said he had 
numerous sets of dentures over the years and currently needed 
additional treatment for satisfactory dentures.  In a July 
1997 written statement, the veteran noted his dentures broke 
about a year ago and were repaired, and they recently broke 
again and needed to be repaired.



II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

The veteran claims service connection for a heart murmur and 
extracted teeth.  His claims present the threshold question 
of whether he has met his initial burden of submitting 
evidence to show that his claims are well grounded, meaning 
plausible.  If he has not presented evidence that his claims 
are well grounded, there is no further duty on the part of 
the VA to assist him with his claims, and the claims must be 
denied.  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 
136 (1994).  For his claims for service connection to be 
plausible or well grounded, they must be supported by 
competent evidence, not just allegations.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).

In order for a service connection claim to be well grounded, 
it must be supported by competent evidence of a current 
disability (medical evidence of a diagnosis), competent 
evidence of incurrence or aggravation of a disease or injury 
in service (medical evidence or, in some circumstances, lay 
evidence), and competent evidence showing causality between 
service and a current disability (medical evidence).  Caluza 
v. Brown, 7 Vet. App. 498 (1995); Grivois, supra; Grottveit 
v. Brown, 5 Vet. App. 91 (1993).

A.  A heart murmur

The veteran contends that he was told by a medical corpsman 
at service separation that he had a heart murmur.  There is, 
however, no medical evidence of a heart murmur during active 
service, and the 1959 service separation examination noted a 
normal heart.  On a medical history form in 1962, 3 years 
after his separation from service, the veteran reported he 
had a heart murmur.  The first medical evidence of a heart 
murmur (a systolic ejection murmur) was in 1992 when the 
veteran was evaluated for various cardiac disorders.  At that 
time he gave no history of a heart murmur, and previous 
evaluations, by his physician, Dr. Daugherty, noted that he 
had no murmur.  

As there is no medical evidence of a heart murmur in service, 
and no medical evidence linking a post-service heart murmur 
with active duty, the claim for service connection for a 
heart murmur must be denied as not well grounded.  Caluza, 
supra.

B.  Extracted teeth

Service connection will be granted for a dental disease or 
injury of individual teeth and the investing tissue, shown by 
the evidence to have been incurred in or aggravated by 
service.  38 C.F.R. § 3.381(a).  Replaceable missing teeth, 
among other dental conditions, are not disabling, and may be 
considered service connected solely for the purpose of 
determining entitlement to VA dental examination or 
outpatient dental treatment.  38 C.F.R. § 4.149.  There are 
various categories of eligibility for VA outpatient dental 
treatment, such as veterans having a compensable service-
connected dental condition (Class I eligibility); one-time 
treatment for a noncompensable service-connected dental 
condition, provided that the veteran apply for treatment 
within (given the appellant's dates of service) a year after 
service (Class II eligibility); those having a noncompensable 
service-connected dental condition adjudicated as resulting 
from a combat wound or other service trauma (Class II(a) 
eligibility); etc.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

All of the veteran's teeth were extracted shortly after his 
entrance onto active duty, and he was given upper and lower 
dentures.  He was missing numerous teeth when he went into 
service and the extractions of the remaining teeth were for 
preexisting conditions, either non-vital teeth or dental 
disease.  While he asserts that his extracted teeth should be 
service connected because of the problems he has had with his 
dentures over the years, such does not constitute a basis for 
service connection.  He has replaceable missing teeth, and 
thus service connection for compensation purposes is 
prohibited.  He does not allege, nor does the record suggest, 
that he meets any of the listed categories of eligibility for 
VA outpatient dental treatment, and service connection for 
his extracted teeth would not lead to treatment eligibility.

In the absence of competent evidence to support service 
connection of a dental condition, for compensation or 
treatment purposes, the claim is implausible and must be 
denied as not well grounded.  Woodson v. Brown, 8 Vet.App. 
352 (1995), aff'd 87 F. 3d 1304 (Fed.Cir. 1996).  


ORDER

Service connection for a heart murmur is denied.

Service connection for extracted teeth is denied.




		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

